Citation Nr: 0930136	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  06-03 760 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)  
in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen service connection for glomerulosclerosis with kidney 
scarring, and if so, whether the claim should be granted.

2.  Whether new and material evidence has been received to 
reopen service connection for a disability manifested by low 
back pain, and if so, whether the claim should be granted.

3.  Entitlement to service connection for major depressive 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active service from February 1991 to November 
1998.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision, in 
which the RO denied the three claims listed on the title page 
above.  The Veteran filed a notice of disagreement (NOD) in 
May 2005, and the RO issued a statement of the case (SOC) in 
January 2006.  The Veteran filed a substantive appeal (via a 
VA Form 9, Appeal to Board of Veterans' Appeals) in February 
2006.

In June 2009, the Veteran testified during a Board hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.  The record was held 
open an additional 30 days to allow the Veteran to submit 
private medical records.  Those records were submitted along 
with a waiver of the Veteran's right to have those records 
referred to the RO for initial consideration.  

The Board's decision reopening and granting the claim for 
service connection for glomerulosclerosis with kidney 
scarring, and reopening the claim for service connection for 
a disability manifested by low back pain, is set out below.  
The claim for service connection for major depressive 
disorder and the reopened claim for service connection for a 
disability manifested by low back pain are being remanded to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC, and are addressed in the REMAND portion of the decision 
below.


FINDINGS OF FACT

1.  In an April 2002 rating decision, the RO denied service 
connection for glomerulosclerosis with kidney scarring, on 
the basis that there was no medical nexus; although notified 
of the denial, the Veteran did not appeal that decision.  

2.  The evidence received since the April 2002 decision 
includes medical establishing that the current 
glomerulosclerosis is the same disability noted in service.  

3.  The medical evidence demonstrates that the presence of 
scarring of the kidneys in service, as well as a current 
diagnosis of glomerulosclerosis with kidney scarring.  

4.  In an April 2002 rating decision, the RO denied service 
connection for a disability manifested by low back pain, on 
the basis that no new and material evidence had been received 
on the matter of a current disability.  

5.  The evidence received since the April 2002 decision 
includes testimony relating to the Veteran's service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  


CONCLUSIONS OF LAW

1.  The April 2002 RO decision denying service connection for 
glomerulosclerosis with kidney scarring became final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104(a), 20.302, 
20.1103 (2008).  

2.  As new and material evidence has been received, the 
criteria for reopening service connection for 
glomerulosclerosis with kidney scarring are met.  38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2008); 38 C.F.R. § 3.156(a) (2008).

3.  Resolving reasonable doubt in the Veteran's favor, 
glomerulosclerosis with kidney scarring was incurred in 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2008).

4.  The April 2002 RO decision denying service connection for 
a disability manifested by low back pain became final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104(a), 20.302, 
20.1103 (2008).  

5.  As new and material evidence has been received, the 
criteria for reopening service connection for a disability 
manifested by low back pain are met.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Given the favorable disposition of the claim for service 
connection for glomerulosclerosis with kidney scarring, and 
reopening of the claim for service connection for a 
disability manifested by low back pain, the Board finds that 
all notification and development actions needed to fairly 
adjudicate those matters have been accomplished. 

II.  Analysis of Reopening

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§ 20.1103 (2008).  Pursuant to 38 U.S.C.A. § 5108 (West 
2002), a finally disallowed claim may be reopened when new 
and material evidence is presented or secured with respect to 
that claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been received, the truthfulness of evidence is 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person(s) making them.  See Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  Meyer v. Brown, 9 Vet. App. 425, 429 
(1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

1.  Glomerulosclerosis

At the time of the April 2002 rating decision, the evidence 
then of record included the service treatment records, a 
January 1999 VA examination report, and private treatment 
records from Dr. S.U.Z.  The basis for the RO's denial of 
service connection in April 2002 was not provided.  The RO 
simply provided a summary of the evidence and stated that 
"the evidence continues to show this condition was not 
incurred in or aggravated by military service."  Since the 
April 2002 decision, VA has received additional private 
treatment records, which, when considered with previous 
evidence of record, raise a reasonable possibility of 
substantiating the claim.  As the Board cannot determine from 
the April 2002 decision which element necessary for service 
connection was found to be missing by the RO, and as the 
record currently contains evidence that satisfies each 
element, the Board concludes that the criteria for reopening 
service connection for glomerulosclerosis have been met.  

2.  Low Back

At the time of the April 2002 rating decision, the evidence 
then of record included the service treatment records and a 
January 1999 VA examination report.  The basis for the RO's 
denial in April 2002 was that new and material evidence on 
the matter of a current diagnosis for the low back had not 
been received since a prior June 1999 denial.  Since the 
April 2002 decision, the Veteran has provided sworn testimony 
pertaining to her service in the Southwest theater of 
operations during the Persian Gulf War.  Moreover, the 
January 1999 VA examination report reveals that the Veteran 
was only able to flex her lumbar spine to 62 degrees.  Such 
symptomatology is consistent with a 10 percent disability 
rating under the current rating schedule.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5237 (2008).  As such, the 
additional evidence is new, and it raises a reasonable 
possibility of substantiating a claim under the regulations 
pertaining to undiagnosed illness or other qualifying chronic 
disability, pursuant to 38 U.S.C. § 1117.  The Board 
therefore concludes that the criteria for reopening have been 
met.  The reopened claim will be further addressed in the 
remand section below.  

III.  Service Connection for Glomerulosclerosis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service treatment records reveal that the Veteran was found 
to have nephritic-range proteinuria in August 1998.  A 
September 1998 ultrasound revealed increased cortical 
echogenicity in both kidneys, with reduced corticomedullary 
differentiation.  The appearance was found to be "consistent 
with medical renal disease."  The report of a follow-up 
examination conducted later that month includes the 
examiner's interpretation of the cortical echogenicity as 
"cortical scarring."  

Post-service medical records include the report of a VA 
examination in January 1999, which reveals a finding of 
significant proteinuria.  The Veteran was counseled to 
consult a nephrologists as this was a "significant finding 
and could represent a serious medical problem."  Those 
records also include a surgical pathology report dated in 
August 2001, which includes a diagnosis of focal and 
segmental glomerulosclerosis with approximately 30 percent 
globally sclerosed glomeruli, as well as mild to moderate 
tubular atrophy.  

Glomerulosclerosis is defined as fibrosis and scarring with 
senescence of the renal glomeruli.  See Dorland's Illustrated 
Medical Dictionary, 31st edition, p. 798.  Thus, the evidence 
clearly demonstrates the presence of scarring of the kidneys, 
with symptomatology and appearance found to be consistent 
with medical renal disease.  The evidence also demonstrates a 
diagnosis of a current kidney disorder, with its principal 
symptomatology being identical to that found in service.  

In sum, the Board finds that all the evidence, including that 
pertinent to service, establishes that the Veteran's current 
glomerulosclerosis with kidney scarring was incurred in 
service.  Resolving any remaining doubt in the Veteran's 
favor, the Board concludes that service connection for 
glomerulosclerosis with kidney scarring is in order.  


ORDER

New and material evidence has been received, and service 
connection for glomerulosclerosis with kidney scarring is 
reopened; service connection for glomerulosclerosis with 
kidney scarring is granted.

New and material evidence has been received, and service 
connection for low backdisorder is reopened. 


REMAND

After review of the record, the Board has determined that 
additional evidentiary development is necessary before a 
decision can be reached regarding the claim for service 
connection for depression and the reopened claim for service 
connection for a disability manifested by low back pain.  

With respect to the claim for depression, the Board notes 
that it is the Veteran's principal contention regarding her 
claim that her depression was caused by her kidney and back 
disabilities.  As discussed above, service connection has 
been granted for glomerulosclerosis with kidney scarring.  

The VCAA and its implementing laws and regulations provide, 
generally, that an examination or opinion is necessary if the 
evidence of record contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; establishes that the Veteran suffered 
an injury or disease in service; indicates that the claimed 
disability or symptoms may be associated with the established 
injury, or disease in service or with another service-
connected disability; but does not contain sufficient medical 
evidence for VA to make a decision on the claim.  See 
38 C.F.R. § 3.159(c)(4).

In this case, the criteria for obtaining a medical opinion 
regarding the etiology of the Veteran's depression are met, 
as the Veteran has a current disability that some evidence 
indicates may be related to a service-connected disability.  

With respect to the claim for service connection for a 
disability manifested by low back pain, the law provides 
that, for Persian Gulf veterans, compensation may be 
established for objective indications of a "qualifying 
chronic disability" that became manifest during service on 
active duty in the Armed Forces in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent prior to December 31, 2011.  38 U.S.C.A. § 1117 
(West 2002); 38 C.F.R. § 3.317(2008). 

In light of the Veteran's service in Kuwait during the 
Persian Gulf War, and her subsequent manifestation of 
possible joint and/or muscle pain, as well as the apparent 
lack of any specific diagnosis to account for her symptoms, 
an examination in accordance with the guidelines for 
conducting Gulf War examinations, and a medical opinion, are 
needed to make a decision on the claim for service connection 
for a low back disorder.  

Accordingly, the issues of service connection for a low back 
disorder and service connection for major depressive disorder 
are REMANDED for the following action:

1.  The RO/AMC should arrange for the 
Veteran to undergo a VA mental disorders 
examination.  The relevant evidence in the 
claims file should be made available to 
and reviewed by the examiner.  Any 
indicated studies should be performed.  

The examiner should list all diagnoses 
and, for each diagnosed psychiatric 
disorder, provide an opinions as to 
whether it is at least as likely as not 
(that is, whether there is at least a 50 
percent probability) that such diagnosis 
is a) related to mood swings (as noted in 
the service treatment records), or 
b) is caused or aggravated (permanently 
worsened in severity) by the Veteran's 
service-connected kidney disorder.  

2.  Then, the RO/AMC should arrange for 
the Veteran to undergo a VA Gulf War 
protocol examination of the low back.  The 
examination should conform to the 
guidelines for conducting Gulf War 
examinations set forth in the Under 
Secretary for Health's Information Letter, 
dated April 28, 1998 (IL 10-98- 010).  The 
relevant evidence in the claims file 
should be made available to and reviewed 
by the examiner.  Any indicated studies 
should be performed.  

The examiner should list all diagnosed low 
back disorders and indicate which symptoms 
are associated with each disorder.  If the 
Veteran's low back symptoms are associated 
with diagnosed disorders, additional 
specialist examinations for diagnostic 
purposes are not needed in regard to those 
symptoms.

If the Veteran's low back symptoms have 
not been determined to be associated with 
a known clinical diagnosis, the examiner 
should request any further specialist 
examination(s) that may be required to 
address these findings.

For each diagnosed disability, the 
examiner should render an opinion as to 
whether it is at least as likely as not 
(i.e., there is a 50 percent or greater 
probability) that the diagnosed disability 
of the low back was incurred in service.

3.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims on appeal.  
If any benefit sought on appeal remains 
denied, the RO should furnish to the 
Veteran and her representative an 
appropriate supplemental SOC, and afford 
the Veteran and her representative the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran 
is advised to appear and participate in any scheduled VA 
examination(s), as failure to do so may result in denial of 
the claim(s).  See 38 C.F.R. § 3.655 (2008). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
J. Parker 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


